DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendment filed 10/01/2019.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 4-19) in the reply filed on 01/31/2022 is acknowledged.
Claims 2, 3, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 111, 136, and 140. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. 00162, reference numeral “344” is used in reference to both a heating element and a power supply. 
In par. 00164, reference numeral “444” is used in reference to both a heating element and a power supply. 
In par. 00168, reference numeral “644” is used in reference to both a heating element and a power supply. 
Appropriate correction is required.
Claim Objections
Claim 13 objected to because of the following informalities: in line 2, “a glass-based material” should be followed by a semi-colon instead of a comma for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "said humidified gases" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said medical gases”.
Claim 5 further recites the limitation "said patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a patient”.
Claim 9 recites the limitation "gases" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said medical gases”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stenzler et al. (US 20130152929 A1), hereinafter Stenzler.
Regarding claim 1, Stenzler teaches a filter assembly (10; fig. 2) for use in an insufflation system, said filter assembly comprising: a filter medium (20) operative to filter medical gases (par. 0034); a housing (housing comprising housing components 30 and 24) comprising an inlet (22), an outlet (21) and said filter medium (fig. 2), said housing defining a gases flow path through said filter medium between said inlet and said outlet (pars. 0033-0034); and at least one heating element (35) positioned in said housing (fig. 5) and configured to heat said filter medium (par. 0039); wherein said at least one heating element is spaced apart from said filter medium and from an inner surface of said housing (heating chamber 30 comprises heat transfer plate 36, which separates filter medium 20 from heating element 35 and housing component 24).
Regarding claim 4, Stenzler further teaches said at least one heating element comprises one or more heater wires (par. 0035).
Regarding claim 5, Stenzler further teaches said outlet of said housing is configured to be coupled to a patient conduit (60; fig. 1, par. 0028), and wherein said patient conduit is configured to deliver said humidified gases passing through said filter assembly to said patient (Stenzler discloses a patient conduit as structurally claimed; therefore the device taught by Stenzler is considered capable of performing the disclosed function of delivering said medical gases passing through said filter assembly to said patient).
Regarding claim 6, Stenzler further teaches said patient conduit is permanently attached to said outlet (Stenzler teaches in par. 0029 that patient conduit 60 may be secured to outlet 21 by standard attachment mechanisms; if the patient conduit 60 is never removed from outlet 21 after attachment, then patient conduit 60 has been permanently attached to said outlet 21).
Regarding claim 7, Stenzler further teaches said patient conduit is removably attached to said outlet (Stenzler teaches in par. 0029 that patient conduit 60 may be secured to outlet 21 by standard attachment mechanisms; if the patient conduit 60 is removed from outlet 21 after attachment, such as to sterilize or dispose of the conduit 60 as taught in par. 0028, then patient conduit 60 has been removably attached to said outlet 21).
Regarding claim 11, Stenzler further teaches said filter assembly further comprises an electrical power source coupling configured to supply power to said at least one heating element (31; fig. 4, par. 0036).
Regarding claim 12, Stenzler further teaches said filter assembly is sterile (par. 0033).
Regarding claim 13, Stenzler further teaches said filter medium comprises one or more of the following: a membrane; a glass-based material, a hydrophilic material; paper; and a pleated material (“[F]ilter 20 may include . . . fiberglass fibers”; par. 0034).
Regarding claim 15, Stenzler further teaches said inlet of said housing is configured to be coupled to a humidification chamber (Stenzler discloses a housing inlet as structurally .
Regarding claim 16, Stenzler further teaches said housing comprises an electrical connector (31; fig. 4) configured to provide an electrical connection to said at least one heating element (par. 0036). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler in view of Bremner et al. (US 20060118113 A1), hereinafter Bremner.
Regarding claim 14, Stenzler fails to teach said filter assembly further comprises at least one sensor positioned in said gases flow path between said inlet and said outlet of said housing, wherein said sensor is configured to measure data indicative of one or more of the following: a temperature; a humidity; a pressure; and a flow rate of said gases flow.
	Bremner teaches an insufflation system (fig. 1, par. 0040) comprising a sensor (24) positioned in a gases flow path between an inlet and an outlet of a housing (22), wherein said sensor is configured to measure temperature, humidity, and/or flow (par. 0049). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the sensor taught by Bremner into the insufflation system as taught by Stenzler as both these inventions and the claimed invention are directed towards medical insufflation systems and the references were well-known in the art prior to the effective .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler in view of Blackhurst et al. (US 20040102731 A1), hereinafter Blackhurst.
Regarding claim 17, Stenzler fails to teach said insufflation system comprises a humidification apparatus operative to humidify said medical gases for delivery to a patient, and wherein said filter assembly is positioned in use between said humidification apparatus and said patient.
	Blackhurst teaches an insufflation system (fig. 1) comprising a humidification apparatus (5), where the humidification apparatus 5 is in serial connection to a filter 6 (par. 0055) and the filter 6 is located between an outlet 13 of the humidification apparatus (par. 0069) and a patient (1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Stenzler to have a humidification apparatus as taught by Blackhurst as both these inventions and the claimed invention are directed towards medical insufflation systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Stenzler teaches in par. 0080 that humidifying the medical gas traveling to a patient allows the gas to be provided to the patient at more physiologically correct levels than if it were non-humidified. It would therefore have been obvious to one of ordinary skill in the art to have modified Stenzler to have a humidification apparatus as taught by Blackhurst in a 
Regarding claim 18, Stenzler in view of Blackhurst further teaches said filter assembly is positioned in use adjacent to a humidification chamber of said humidification apparatus (Stenzler as modified above teaches the humidification apparatus is in serial connection to the filter).
Claims 1, 4-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klasek et al. (US 20100206308 A1), hereinafter Klasek, in view of Bremner.
Regarding claim 1, Klasek teaches at least one heating element (wires 24a and 24b; fig. 2, par. 0046) positioned in a patient conduit (4) of an insufflation system (heating elements 24a and 24b, which are a part of element 12, are positioned in a patient conduit 4 of an insufflation system; fig. 1), wherein the heating element is spaced apart from the rest of the system (24a and 24b are spaced apart from the rest of the system by insulating layers 26a and 26b; fig. 2, par. 0055). 
	Klasek fails to teach a filter assembly for use in an insufflation system, said filter assembly comprising: a filter medium operative to filter medical gases; a housing comprising an inlet, an outlet and said filter medium, said housing defining a gases flow path through said filter medium between said inlet and said outlet; and the at least one heating element positioned in said housing and configured to heat said filter medium; wherein said at least one heating element is spaced apart from said filter medium and from an inner surface of said housing.
	Bremner teaches a filter assembly (11) for use in an insufflation system (fig. 1), said filter assembly comprising: a filter medium (filter material covering cavity 23; par. 0046) operative to 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filter assembly of Bremner into the patient conduit as taught by Klasek as both these inventions and the claimed invention are directed towards medical insufflation systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Bremner teaches in par. 0049 that information obtained from a sensor 24 may be used to provide feedback helpful for adjusting operating parameters of an insufflation system according to a patient’s needs. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the assembly 11 (comprising a sensor, housing, and filter as structurally claimed above, and located between a humidification assembly 8 and a patient conduit 3) onto a corresponding location between the humidification assembly 1 and the patient conduit 4 as taught by Klasek, as such a modification is a combination of known prior art elements and the results of such a modification would, predictably, allow a user to monitor feedback helpful for adjusting operating parameters of an insufflation system according to a patient’s needs. 
	Such a modification would result in the least one heating element 24a, 24b as taught by Klasek being positioned in said housing and configured to heat said filter medium (Klasek in view of Bremner discloses a filter assembly and heating element as structurally claimed; 
Regarding claim 4, Klasek further teaches said at least one heating element comprises one or more heater wires (24a and 24b; fig. 2, par. 0046).
Regarding claim 5, Klasek as modified above further teaches said outlet of said housing is configured to be coupled to a patient conduit (Bremner: outlet of housing component 22 is configured to be coupled to a patient conduit 3 at end 14 of the patient conduit; fig. 1, par. 0044), and wherein said patient conduit is configured to deliver said humidified gases passing through said filter assembly to said patient (Klasek in view of Bremner discloses a patient conduit (Klasek: 4) as structurally claimed; therefore the device taught by Klasek as modified above is considered capable of performing the disclosed function of delivering said medical gases passing through said filter assembly to said patient).
Regarding claim 6, Klasek as modified above teaches said patient conduit is permanently attached to said outlet (Bremner teaches in par. 0044 that housing component 22 is connected to a patient conduit by an appropriate fastening means; if the patient conduit is never removed from housing component 22 after attachment, then the patient conduit has been permanently attached to said outlet).
Regarding claim 7, Klasek as modified above teaches said patient conduit is removably attached to said outlet (Bremner teaches in par. 0044 that housing component 22 is connected to a patient conduit by an appropriate fastening means; if the patient conduit is removed from the outlet after attachment, then the patient conduit has been removably attached to the outlet).
Regarding claim 8, Klasek as modified above further teaches said at least one heating element is configured to extend along a length of said patient conduit (Klasek: 19, comprised of heating elements 24a and 24b, extends along a length of patient conduit 4; fig. 1, pars. 0046, 0052).
Regarding claim 9, Klasek further teaches said patient conduit comprises heating wires (wires 24a, 24b; par. 0046) configured to heat gases flowing through said patient conduit (Klasek as modified above discloses heating wires extending along a length of the patient conduit as structurally claimed; therefore the device taught by Klasek as modified above is considered capable of performing the disclosed function of heating gases flowing through said patient conduit).
Regarding claim 10, Klasek in view of Bremner further teaches said heating wires are attached to or comprise said at least one heating element of said filter assembly (wires 24a, 24b run through assembly 11 and so comprise said at least one heating element of said assembly).
Regarding claim 11, Klasek in view of Bremner further teaches said filter assembly further comprises an electrical power source coupling configured to supply power to said at least one heating element (Klasek teaches a connection between power supply 21 and element 12; fig. 1, par. 0044).
Regarding claim 13, Bremner further teaches said filter medium comprises one or more of the following: a membrane; a glass-based material, a hydrophilic material; paper; and a pleated material (filter material may be hydrophilic; par. 0045).
Regarding claim 14, Bremner further teaches said filter assembly further comprises at least one sensor (25) positioned in said gases flow path between said inlet and said outlet of said housing (sensor 24 is located between said inlet (connected to humidification assembly outlet 4) and said outlet (connected to end of patient conduit 14) of housing component 22; fig. 1), wherein said sensor is configured to measure data indicative of one or more of the following: a temperature; a humidity; a pressure; and a flow rate of said gases flow (sensor 24 is configured to measure temperature, humidity, and/or flow; par. 0049).
Regarding claim 15, Bremner further teaches said inlet of said housing is configured to be coupled to a humidification chamber (fig. 1, par. 0044).
Regarding claim 17, Klasek in view of Bremner further teaches said insufflation system comprises a humidification apparatus (Klasek: 1; fig. 1, par. 0043) operative to humidify said medical gases for delivery to a patient (par. 0043), and wherein said filter assembly is positioned in use between said humidification apparatus and said patient (Klasek in view of Bremner comprises assembly 11 from Bremner attached between patient conduit 4 and humidification apparatus 1 as taught by Klasek; see 103 rejection for claim 1 in section 32 above).
Regarding claim 18, Klasek in view of Bremner further teaches said filter assembly is positioned in use adjacent to a humidification chamber of said humidification apparatus (in Klasek as modified above, the assembly 11 is located by the humidification apparatus 1).
Regarding claim 19, Bremner further teaches said at least one heating element is positioned in said gases flow path between said inlet and said outlet of said housing (element 12 travels through both humidification apparatus 1 and patient conduit 4 in Klasek, and thus the assembly 11 in Klasek as modified above).
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klasek in view of Bremner as applied to claim 1 above, and further in view of Stenzler.
Regarding claim 12, Klasek in view of Bremner fails to teach said filter assembly is sterile, although Bremner does state that certain components of it can be cleaned for reuse (pars. 0037, 0046). 
	Stenzler teaches a sterile filter (“[F]ilter 20 is reusable and sterilizable”; par. 0033). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly taught by Klasek in view of Bremner to be sterile as taught by Stenzler as both these inventions and the claimed invention are directed towards medical gas insufflation devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Both Bremner (par. 0046) and Stenzler (par. 0033) teach that cleaned/sterilized insufflator components can be reused. It would therefore have 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783